            Case 3:17-cv-05760-BHS Document 166 Filed 04/10/19 Page 1 of 4




 1                                                      THE HONORABLE BENJAMIN H. SETTLE

 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5                       FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 6
 7   HP TUNERS, LLC, a Nevada limited
     liability company,
 8                                                         Cause No. 3:17-cv-05760 BHS

 9                          Plaintiff,                     DEFENDANTS' RESPONSE TO
                    v.                                     PLAINTIFF'S  MOTION FOR
10                                                         PROTECTIVE ORDER
11   KEVIN SYKES-BONNETT, SYKED ECU
     TUNING INCORPORATED, a Washington                     Noted for Consideration:
12   corporation, and JOHN MARTINSON                       April 11, 2019

13                          Defendants.

14
            Defendants Kevin Sykes-Bonnett and Syked ECU Tuning, Inc. (collectively “Syked
15
     Tuning”) hereby respond to Plaintiff, HP Tuners, LLC ("HP Tuners") Motion for Protective
16
     Order (Docket No. 164) as follows:
17          1.      Plaintiffs' "bull in a china shop" approach to discovery and its disregard for the
18   rules of this Court are exemplified by the fact that HP Tuners submitted in excess of eleven
19   pages of argument and declaration testimony despite the Court's express request that the
     submission be confined to five pages or less. To date, HP Tuners has conducted well in
20
     excess of one-half dozen third-party depositions without ever once having contacted opposing
21
     counsel in advance to agree on mutually acceptable dates. Defendants have simply followed
22
     the pattern of conduct established by HP Tuners, itself.
23          2.      More substantively, HP Tuners does not have legal standing to object to the
24   subject subpoena. HP Tuners is not the party to whom the subpoena is directed, nor is it the
25   party on whom the subpoena was served. Mr. Kenneth Cannata, the third-party on whom the

26   subpoena was served and who is called upon to testify, has not objected to the deposition and,
     to the best of Defendants' knowledge, is willing and able to testify on April 19 in Las Vegas
27
28
                                                                             MANN LAW GROUP PLLC
     RESPONSE TO MOTION FOR PROTECTIVE                                       107 Spring St.
                                               Page 1                        Seattle, WA 98101
     ORDER Cause No. 17-CV-05760-BHS                                         Phone: 206.436.8500
            Case 3:17-cv-05760-BHS Document 166 Filed 04/10/19 Page 2 of 4




 1   when it is convenient for him and for Defendants' counsel. Again, HP Tuners does not (and
     cannot) cite any authority in support of its apparent belief that it can raise objections on Mr.
 2
     Cannata's behalf, particularly when Mr. Cannata himself chooses not to make those
 3
     objections.
 4
            3.      There is no prejudice to HP Tuners. What "preparation" is needed to attend a
 5
     third-party deposition? Mr. Cannata is not a party to this action. HP Tuners' counsel cannot
 6
     choose whether to produce him for examination. HP Tuners' counsel cannot choose what
 7
     documents Mr. Cannata will or will not produce pursuant to the subpoena. HP Tuners cannot
 8
     instruct Mr. Cannata not to answer questions or enter objections on Mr. Cannata's behalf.
 9
     Again, Mr. Cannata is a third-party who (with or without the advice of counsel) has the sole
10
     power to decide whether to abide by or oppose the subpoena, and who (again with the advice
11
     of his own counsel, not HP Tuners' counsel) has the sole power to decide whether to answer
12
     or object to questions.
13
            4.      Furthermore, nothing restricts HP Tuners' ability to take its own third-party
14
     deposition of Mr. Cannata at a later date should it so choose. Again, it is not up to HP Tuners
15   or its counsel to order Mr. Cannata or Defendants' undersigned counsel about in these matters.
16   HP Tuners has not cited, and for obvious reasons cannot cite, any authority whatsoever that
17   this Court even has the power to order that willing adult citizens of this country (such as

18   undersigned counsel and Mr. Cannata) may not meet when and where they choose, discuss
     whatever they choose, and to have a court reporter make a record of their discussion if they so
19
     choose. Fundamental rights to travel and speak cannot be restricted simply because it is
20
     inconvenient for HP Tuners' principal counsel, Mr. Bleiman, to be in Las Vegas on April 19.
21
            4.      Nor is it necessary that Mr. Bleiman himself be physically present for the
22   deposition. Based on billing records already filed in this action (Docket No. 159-1), at least
23   two lawyers from Mr. Bleiman's Illinois office have worked on this case, and it is a matter of
24   public record that at least one Washington lawyer serves as local counsel in this action.
     Similarly, at least two Nevada lawyers have assisted Mr. Bleiman in a parallel action HP
25
     Tuners is maintaining against Mr. Cannata in Nevada. How or why one of these other
26
     lawyers cannot attend the deposition (whether in person or by telephone) has not been
27
28
                                                                             MANN LAW GROUP PLLC
     RESPONSE TO MOTION FOR PROTECTIVE                                       107 Spring St.
                                               Page 2                        Seattle, WA 98101
     ORDER Cause No. 17-CV-05760-BHS                                         Phone: 206.436.8500
               Case 3:17-cv-05760-BHS Document 166 Filed 04/10/19 Page 3 of 4




 1   explained. Should HP Tuners and its counsel wish to know what answers Mr. Cannata
     provided, they can simply order a transcript and read it. Should they decide they need to
 2
     question Mr. Cannata themselves, they are free to serve their own third-party deposition
 3
     subpoena and conduct their own deposition. HP Tuners' dramatic claim that it will somehow
 4   be prejudiced if a willing lawyer and a willing witness sit down to ask and answer questions,
 5   is simply make believe.
 6             For all the foregoing reasons, Plaintiffs' motion is without legal merit and must be

 7   denied.

 8             Dated April 10, 2019.                      Respectfully submitted,
 9
                                                          /s/ Philip P. Mann
10                                                        Philip P. Mann, WSBA No: 28860
                                                          Mann Law Group PLLC
11                                                        107 Spring St.
                                                          Seattle, Washington 98104
12                                                        Phone (206) 436-0900
13                                                        Fax (866) 341-5140
                                                          phil@mannlawgroup.com
14
                                                          Attorneys for Defendants
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                            MANN LAW GROUP PLLC
     RESPONSE TO MOTION FOR PROTECTIVE                                      107 Spring St.
                                               Page 3                       Seattle, WA 98101
     ORDER Cause No. 17-CV-05760-BHS                                        Phone: 206.436.8500
            Case 3:17-cv-05760-BHS Document 166 Filed 04/10/19 Page 4 of 4




 1                                CERTIFICATE OF SERVICE
 2                I hereby certify on the date indicated below, I electronically filed the foregoing
 3   with the Clerk of the Court using the CM/ECF system which will send notification of such
 4   filing to all parties who have appeared in this matter.
 5
 6   DATED: April 10, 2019                           /s/ Philip P. Mann

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                             MANN LAW GROUP PLLC
     RESPONSE TO MOTION FOR PROTECTIVE                                       107 Spring St.
                                                Page 4                       Seattle, WA 98101
     ORDER Cause No. 17-CV-05760-BHS                                         Phone: 206.436.8500
